DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Hazel (US 2017/0365090 A1) teaches An apparatus comprising: a shader pipeline comprising one or more shaders; (“In the present embodiment, the fragment shading stage 16 is in the form of a shader pipeline (a programmable fragment shader),” [0324], Fig. 2) Hazel also teaches control logic coupled to the shader pipeline, (“As shown in FIG. 2, this part of the graphics processing pipeline 3 includes a number of stages, including a rasterisation stage 15, an early Z (depth) and stencil test stage 14, a renderer in the form of a fragment shading stage 16, a late Z (depth) and stencil test stage 17, a blending stage 19, a tile buffer 10 and a downsampling and writeout (multisample resolve) stage 13.” [0319]) Hazel further teaches apply a shading effect to pixels of the scene geometry excluding pixels corresponding to the first portion of the scene geometry and the second portion of the scene geometry. (“this visibility computation operation 38 operates to determine a light source visibility parameter for each screen space sampling position that falls within the sub-volume in question (which light source visibility parameter is then used to modulate the light source to simulate the effect of the shadows at the sampling position in question). (Thus, in the present embodiment, the output samples for which light source visibility parameters are determined (and that are then shaded using the determined light source visibility parameters) comprise screen space sampling positions that are to be rendered when rendering an output frame representing the scene being rendered.)” [0386] “thence output (written back) to an external memory output buffer, such as a frame buffer of a display device (not shown). (The display device could comprise, e.g., a display comprising an array of pixels, such as a computer monitor or a printer.)  … the downsampling and writeout unit 13 downsamples (in either a fixed or variable fashion) the fragment data stored in the tile buffer 10 to the appropriate resolution for the output buffer (device) (i.e. such that an array of pixel data corresponding to the pixels of the output device is generated), to generate output values (pixels) for output to the output buffer.” [0330-0331])

    PNG
    media_image1.png
    607
    421
    media_image1.png
    Greyscale

Claims 8 and 15 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “identify, within the plurality of pixels of the scene geometry, a second portion of pixels which are behind the back-side of the light volume, without considering pixels corresponding to the first portion of the scene geometry;” Claims 8 and 15 are similar in scope to claim 1, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619